        Case 6:17-cv-01685-MK           Document 233   Filed 11/16/20   Page 1 of 4




Alan J. Thayer, Jr., OSB No. 853428
INNOVATIVE LAW GROUP
P.O. Box 1268
Eugene, OR 97440
(541) 345-2325
alan@thinkilg.com

Jonathan T. Suder (pro hac vice)
Glenn S. Orman (pro hac vice)
Richard A. Wojcio, Jr. (pro hac vice)
FRIEDMAN, SUDER & COOKE
604 E. Fourth Street, Suite 200
Fort Worth, TX 76102
T: (817) 334-0400
F: (817) 334-0401
jts@fsclaw.com
orman@fsclaw.com
wojcio@fsclaw.com

ATTORNEYS FOR PLAINTIFF
ADASA INC

                        IN THE UNITED STATES DISTRICT COURT
                                DISTRICT OF OREGON
                                  EUGENE DIVISION

 ADASA INC.,                                   §        Case No.: 6:17-cv-01685-MK
                                               §
        Plaintiff,                             §   PLAINTIFF’S MOTION TO SEVER
                                               §     AND STAY CERTAIN CLAIMS
 v.                                            §
                                               §
 AVERY DENNISON CORPORATION,                   §        JURY TRIAL DEMANDED
                                               §
        Defendant.                             §




                                               1
           Case 6:17-cv-01685-MK             Document 233           Filed 11/16/20        Page 2 of 4




                                         LR 7-1 CERTIFICATION

        Pursuant to Local Rule 7-1(a)(1)(A), Plaintiff ADASA Inc. (“Plaintiff” or “ADASA”)

certifies that its counsel of record has conferred in good faith with counsel for Defendant Avery

Dennison Corporation (“Avery Dennison”) regarding the subject matter of this motion in an effort

to resolve the issues raised herein, but that the parties have not been able to fully resolve this matter

and thus a portion of the request is presented to the Court.

                                 ARGUMENTS AND AUTHORITIES

        On September 14, 2020, this Court issued its latest order on the parties’ motions for

summary judgment, including Plaintiff’s motion for partial summary judgment on infringement.

See Dkt. No. 205. Within that order, the Court granted Plaintiff summary judgment of infringement

on its direct infringement claims under 35 U.S.C. 271(a), (b), and (f) for independent claims 1 and

13 of the patent-in-suit as to all “Commissioning Authority/PCTag” products and found that the

“Commissioning Authority” only products meet the preamble and Elements A-E of the same

claims.1

        In order to streamline the trial and the presentation of evidence to the jury, ADASA

respectfully requests that the Court sever and stay ADASA’s claims of indirect infringement

(infringement under 35 U.S.C. 271(b) and (c)). This will allow both sides to focus on direct

infringement only of claims 1 and 13 for the remaining “Commissioning Authority” only products

at trial. Avery Dennison has indicated that it does not oppose this relief.

        Similarly, and for the same reasons, ADASA respectfully requests that the Court also sever

and stay ADASA’s claims of infringement of the asserted dependent claims (claims 2-5, 14-15).

Given the Court’s summary judgment order, severing and staying these claims would promote

efficiency at trial and would allow the jury to focus on a limited set of infringement issues, given

the one remaining element in dispute. Avery Dennison has indicated that it does oppose this portion

of ADASA’s relief.

1
 In its motion, Plaintiff did not move for summary judgment on the asserted dependent claims in this action (claims
2-5, 14-15).

                                                         2
          Case 6:17-cv-01685-MK               Document 233          Filed 11/16/20         Page 3 of 4




        As such, ADASA respectfully requests that both the indirect infringement claims, and

ADASA’s claims of infringement of the dependent claims, be stayed and severed. See Clinton v.

Jones, 520 U.S. 681, 706 (1997) (A district court has “broad discretion to stay proceedings as an

incident to its power to control its own docket.”); Cont’l Cas. Co. v. Landmark Hotels, LLC, 2004

U.S. Dist. LEXIS 28062, at *3 (C.D. Cal. Apr. 26, 2004) (“The Court has broad discretion to sever

claims and counter-claims under Fed. R. Civ. P. 42(b).”).2


DATED: November 16, 2020                    Respectfully submitted,

                                            By: /s/ Glenn S. Orman

                                            Alan J. Thayer, Jr., OSB No 853,428
                                            Innovative Law Group
                                            P.O. Box 1268
                                            Eugene, Oregon 97440
                                            (541) 345-2325
                                            alan@thinkILG.com

                                            Jonathan T. Suder (pro hac vice)
                                            Glenn S. Orman (pro hac vice)
                                            Richard A. Wojcio, Jr. (pro hac vice)
                                            FRIEDMAN, SUDER & COOKE
                                            604 E. Fourth Street, Suite 200
                                            Fort Worth, TX 76102
                                            (817) 334-0400
                                            (817) 334-0401 fax
                                            jts@fsclaw.com
                                            orman@fsclaw.com
                                            wojcio@fsclaw.com

                                            ATTORNEYS FOR PLAINTIFF
                                            ADASA INC.




2
  Avery Dennison has indicated that it will be appealing at least portions of the Court’s summary judgment orders,
regardless of the outcome of trial. ADASA is seeking the severance and stay of the above claims only with respect to
a scenario where the Court’s summary judgment order is reversed on appeal and the issue of infringement is sent back
to this Court. In such an event, ADASA would seek to reinstate its dependent claims and indirect infringement claims.
However, if such an appeal was not successful, ADASA would not be seeking to reassert the claims identified in this
motion.

                                                         3
        Case 6:17-cv-01685-MK          Document 233        Filed 11/16/20     Page 4 of 4




                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 16th of November, 2020, I electronically filed the foregoing
document with the clerk of the court for the U.S. District Court, District of Oregon, Eugene
Division using the electronic case filing system of the court. The electronic case filing system sent
a “Notice of Electronic Filing” to the attorneys of record who have consented in writing to accept
this Notice as service of this document by electronic means.


                                      /s/ Glenn S. Orman




                                                 4
